DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat exchange unit (¶[0033]), pumping unit (¶[0026]), sealing element (106; Fig. 1).   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1, 5-7, 9-10, 14-16, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of copending Application No. 16530665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipate (see same limitations of Application No. 16530665).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Development of a Mini Liquid Cooling System for High Heat Flux Electronic Devices) in view of Tan (US20120152495). 


    PNG
    media_image1.png
    680
    855
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 9 of Yang
	Yang does not explicitly teach the second side is a second surface that contains a third opening and a fourth opening, and the pumping unit is coupled to the heat exchange chamber such that the third opening is in fluid communication with the first opening and the fourth opening is in fluid communication with the second opening.
	Tan teaches a second surface (top surface of 20; Fig. 2) that contains a third opening (right most inlet 242; Fig. 2) and a fourth opening (right most outlet 242; Fig. 2), and the surface is coupled to the heat exchange chamber such that the third opening is in fluid communication 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include wherein the third and fourth openings are provided on a surface of the pumping unit, such that the third opening is in fluid communication with the first opening and the fourth opening is in fluid communication with the second opening, in light of the teachings of Tan, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Here, Tan teaches it is well known to provide four aligned elongated openings of equal size (¶[0013] & [0023]) to provide an inlet and outlet to a heat exchange unit (13; Fig. 2) with a cover (11; Fig. 2).
	   Regarding claim 2, Yang teaches the limitations of claim 1, and Yang further teaches the heat exchange unit includes a plurality of fins (see chevron shaped fins of heat exchange unit; Fig. A), the second opening includes a second elongated slot (Fig. A) parallel to the first elongated slot, the first and second elongated slots having different lengths (see lengths thereof; Fig. A), and the cover (Fig. A) is coupled to the base plate such that the first and second elongated slots (see lengths of slots, perpendicular to the height direction of the fins) are perpendicular to the plurality of fins. 
Regarding claim 3, Yang teaches the limitations of claim 1, and Yang further teaches the fourth opening is in fluid communication with the second elongated slot (Fig. A, and as modified by Tan above). 

Regarding claims 10-12 and 18 (see rejections of claims 1-3 and 9 above, respectively), if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Development of a Mini Liquid Cooling System for High Heat Flux Electronic Devices) in view of Tan (US20120152495) and in further view of Huang (TWM325534U). 
Regarding claim 4, Yang teaches the limitations of claim 1, and Yang does not teach the pumping unit and the base plate are coupled together by fasteners. 
Huang teaches the pumping unit (11; Fig. 1) and the base plate (41; Fig. 1) are coupled together by fasteners (via rivets - ¶[0017]), in order to connect the pumping unit to the base plate for the purpose of providing a tight fluid seal (¶[0017]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the rivets of Huang, in order to connect the pumping unit to the base plate for the purpose of providing a tight fluid seal (¶[0017]).
.
Claims 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Development of a Mini Liquid Cooling System for High Heat Flux Electronic Devices) in view of Tan (US20120152495) and in further view of Joshi (US20140190665). 
Regarding claim 5-7, Yang teaches the limitations of claim 1, and Yang does not teach a sealing element disposed between the cover and the pumping unit, the sealing element surrounds the first, second, third, and fourth openings; wherein the sealing element is separate from the cover; wherein the sealing element is disposed on the cover. 
Joshi teaches a sealing element (gasket - ¶[0041] of top groove 157; Fig. 7) disposed between the cover and the pumping unit, the sealing element surrounds the first, second, third, and fourth openings (see openings in top of 150; Fig. 7); wherein the sealing element is separate from the cover; wherein the sealing element is disposed on the cover, in order to prevent coolant from leaking out of the apparatus (¶[0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the sealing element of Joshi, in order to prevent coolant from leaking out of the apparatus (¶[0041]). 
.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Development of a Mini Liquid Cooling System for High Heat Flux Electronic Devices) in view of Tan (US20120152495) and in further view of Mongia (US20050128702).  
Regarding claim 8, Yang teaches the limitations of claim 1, and Yang does not teach the cover is coupled to the base plate by press-fitting. 
Mongia teaches the cover is coupled to the base plate by press-fitting (¶[0019]), in order to provide a fluid tight seal for the cover to the heat exchange unit (¶[0019]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the press-fitting of Mongia, in order to provide a fluid tight seal for the cover to the heat exchange unit (¶[0019]).
Regarding claim 17 (see rejections of claim 8 above, respectively), if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763